DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-4 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was confirmed in the reply filed on 07/01/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Response to Amendment
	The amendment filed 07/01/2021 has been entered. Claims 1-7 remain pending, claims 3, 4, and 7 remain withdrawn, and claims 8-9 have been added. Applicant’s amendments to the claims have not overcome each rejection previously set forth in the Non-Final Office Action mailed 02/01/2021.
Response to Arguments
Applicant's arguments filed “Remarks” have been fully considered but they are not persuasive. The amendment to claim 1 and 6 states “wherein the antimicrobial agent is effective to reduce or eliminate deadly infection causing microbes” and “wherein the antimicrobial agent is effective to help eliminate life-threatening infection for open wounds and trauma.” The Applicant states that this feature is not taught nor suggested in Ledford. However, Ledford states in Col 4 lines 1-6 “the agent should be one which is effective in limiting the growth of bacteria, fungi, and in deterring the transmittal of infectious diseases.” This disclosure clearly states the use of the agent against harmful substances like bacteria, fungi, and infectious diseases; which could similarly be deadly infection causing microbes or life-threatening infections. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “constricting member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hopman et al. (US PGPub 2017/0035440) in view of Ledford et al. (US Patent 6,036,718), hereinafter known as “Hopman” and “Ledford,” respectively.
With regards to claims 1 and 5, Hopman discloses (Figures 1-3) a tourniquet 20 for restricting a flow of blood in a body part, the tourniquet 20 comprising: 
(a) a constricting member 22 (Applicant’s constricting member is a strap or a sleeve; Hopman’s constricting member is also a strap; therefore both constricting members are functionally equivalent) effective for being positioned around the body part T (see Figure 1) and for being constricted to restrict 
(b) a constriction activator 58 adapted to cause the constricting member 22 to constrict around a body part T (Paragraph 74); 
wherein the tourniquet 20 is adapted such that when the constricting member 22 is placed around the body part T and the constriction activator 58 is activated, the constricting member 22 constricts around the body part T (Paragraph 74).
Hopman is silent to an antimicrobial composition on the body-contacting portion of the constricting member; wherein the antimicrobial agent is effective to reduce or eliminate deadly infection causing microbes; the antimicrobial composition contacts the body part; and wherein said antimicrobial composition comprises at least one antibacterial agent.  
However, Ledford teaches (Figures 1-4) a blood pressure cuff 10 that shuts off blood flow in the artery of the limb around which the cuff 10 is fastened (Col 3 lines 36-38). The cuff 10 is urethane coated in which an antimicrobial agent or chemical can be added. The agent is mixed with the urethane and applied during the coating process and is effective in limiting the growth of bacteria (Col 4 lines 1-6). The antimicrobial agent is effective to reduce or eliminate deadly infection causing microbes (Col 4 lines 4-6 – the agent… is effective in limiting the growth of bacteria, fungi, and in deterring the transmittal of infectious diseases; this would meet the claim limitation of “deadly infection causing microbe” since some infectious diseases are deadly).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the constricting member of Hopman to include the antimicrobial coating of Ledford for the purpose of limiting the growth of bacteria and fungi and in deterring the transmittal of infectious diseases (Col 4 lines 4-6 of Ledford) when reusing the cuff.
With regards to claim 2, Hopman further discloses wherein said constricting member 22 is a strap (Paragraph 60) and said constriction activator 58 is a rod adapted to be rotated (Paragraph 62), such that when the rod is rotated at least a portion of the strap is twisted, shortening its effective length and constricting the strap around the body part (Paragraph 74 – turning the winding member shortens the portion of the ribbon-like member between the layers of the strap).
With regards to claim 6, Hopman discloses (Figures 1-3) a tourniquet 20 for restricting a flow of blood in a body part T, the tourniquet 22 Clean Specification#1682893comprising:
(a) a strap 22 effective to constrict around a body part T (see Figure 1) to restrict the flow of blood therethrough, said strap 22 having a body-contacting portion (inner surface of 22); 
(b) a rod 58 adapted to be rotated (Paragraph 62) such that when the rod is rotated at least a portion of the strap 22 is twisted, shortening its effective length and constricting the strap 22 around a body part T (Paragraph 74 - turning the winding member shortens the portion of the ribbon-like member between the layers of the strap); 
wherein said tourniquet 20 is adapted such that when the strap 22 is placed around a body part T and the rod 58 is rotated, the strap 22 constricts around the body part T (Paragraph 74). 
Hopman is silent to an antimicrobial composition on the body-contacting portion of the strap; wherein the antimicrobial agent is effective to help eliminate life-threatening infection for open wounds and trauma; and the antimicrobial composition contacting the body part.
However, Ledford teaches (Figures 1-4) a blood pressure cuff 10 that shuts off blood flow in the artery of the limb around which the cuff 10 is fastened (Col 3 lines 36-38). The cuff 10 is urethane coated in which an antimicrobial agent or chemical can be added. The agent is mixed with the urethane and applied during the coating process and is effective in limiting the growth of bacteria (Col 4 lines 1-6). The antimicrobial agent is effective to help eliminate life-threatening infections for open wounds and trauma (Col 4 lines 4-6 – the agent… is effective in limiting the growth of bacteria, fungi, and in deterring the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the constricting member of Hopman to include the antimicrobial coating of Ledford for the purpose of limiting the growth of bacteria and fungi and in deterring the transmittal of infectious diseases (Col 4 lines 4-6 of Ledford) when reusing the cuff.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hopman/Ledford in view of Kantor et al. (US Patent 9,867,965), hereinafter known as “Kantor.”
With regards to claims 8-9, Hopman/Ledford disclose the tourniquet as claimed in claims 1 and 6. Hopman/Ledford are silent wherein said antimicrobial composition comprises at least one member selected from the group consisting of sulfacetamide sodium, silver sulfadiazine, bacitracin, neomycin, polymyxin B, erythromycin, zinc sulfate, and copper sulfate.
However, Kantor, in the same field of endeavor, teaches (Figures 1-3) wherein said antimicrobial composition (antimicrobial agent on the second layer 150) comprises at least one member selected from the group consisting of sulfacetamide sodium, silver sulfadiazine, bacitracin, neomycin, polymyxin B, erythromycin, zinc sulfate, and copper sulfate (Col 9 lines 24-34 – the absorbent second layer can include at least one antimicrobial agent, such as zincs or silvers).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tourniquet of Hopman/Ledford for the antimicrobial composition of Kantor for the purpose of preventing bacterial, fungal, or parasite infection of the wound (Col 9 lines 24-27 of Kantor). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MOHAMMED S ADAM/               Examiner, Art Unit 3771                                                                                                                                                                                         	07/22/2021

/MELANIE R TYSON/               Primary Examiner, Art Unit 3771